 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   GARY L. HALLING, Cal. Bar No. 66087
 3 ghalling@sheppardmullin.com
   MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
 4 mscarborough@sheppardmullin.com
   DYLAN BALLARD, Cal. Bar No. 253929
 5 dballard@sheppardmullin.com
   Four Embarcadero Center, 17th Floor
 6 San Francisco, California 94111-4109
   Telephone:    415.434.9100
 7 Facsimile:    415.434.3947

 8 Attorneys for Non-Parties
   SAMSUNG ELECTRONICS CO., LTD.,
 9 SAMSUNG SEMICONDUCTOR, INC. and
   SAMSUNG ELECTRONICS AMERICA, INC.
10

11                         UNITED STATES DISTRICT COURT

12                        SOUTHERN DISTRICT OF CALIFORNIA

13 GIC PRIVATE LIMITED,                        Case No. 18cv463-BEN (MSB)

14                                Plaintiff,   ORDER GRANTING NON-PARTY
                                               SAMSUNG ENTITIES’ ASSENTED-TO
15 QUALCOMM INCORPORATED,                      MOTION TO SUPPLEMENT THE
                                               PROTECTIVE ORDER
16 Defendant.
                                               [ECF NO. 51]
17

18

19

20

21

22

23

24

25

26
27

28
                                                             Case No. 18cv463-BEN (MSB)
                                         ORDER GRANTING NON-PARTY SAMSUNG ENTITIES’
                              ASSENTED-TO MOTION TO SUPPLEMENT THE PROTECTIVE ORDER
 1          WHEREAS the Court entered a Protective Order Governing Confidential Material in GIC

 2 Private Ltd. v, Qualcomm Inc., No. 3:17-cv-00463-BEN-MSB (Dkt. No. 30, May 29, 2019),

 3 which is referred to herein as the “Protective Order” with respect to the Action in which the instant

 4 Supplemental Protective Order regarding Nonparty Samsung Entities’ material is entered; and,

 5          WHEREAS Section 10.1 of the Protective Order states that its provisions should not be

 6 construed as prohibiting a Non-Party from seeking additional protections for its confidential

 7 materials;

 8          WHEREAS now before the court is Non-Parties Samsung Electronics Co., Ltd., Samsung

 9 Semiconductor, Inc. and Samsung Electronics America, Inc.’s (collectively, the “Samsung Non-

10 Party Entities” or “Samsung”) Assented-To Motion to Supplement Protective Order (“Motion”).

11 Having considered the Motion, the Court hereby GRANTS the motion.

12          WHEREFORE IT IS HEREBY ORDERED that the terms of the Protective Order apply to

13 “SAMSUNG MATERIAL” (defined below), except as modified as herein:

14 A.       Definitions

15          1.     “SAMSUNG MATERIAL”: includes any Disclosure and Discovery Materials

16 produced by Samsung Electronics Co., Ltd., Samsung Semiconductor, Inc. and Samsung

17 Electronics America, Inc. or obtained from Samsung Electronics Co., Ltd., Samsung

18 Semiconductor, Inc. and Samsung Electronics America, Inc. or Samsung Electronics Co., Ltd.,

19 Samsung Semiconductor, Inc. and Samsung Electronics America, Inc. witnesses in this case.

20          2.     “SAMSUNG HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

21 ONLY” Information or Items: refers to any SAMSUNG MATERIAL that satisfy the

22 requirements of HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information or

23 Items in Section 2.8 of the Protective Order.

24          3.     “SAMSUNG PROTECTED MATERIAL”: includes SAMSUNG MATERIAL

25 designated as either CONFIDENTIAL or SAMSUNG HIGHLY CONFIDENTIAL – OUTSIDE

26 ATTORNEYS’ EYES ONLY.
27

28
                                                -1-                Case No. 18cv463-BEN (MSB)
                                    ORDER GRANTING NON-PARTY SAMSUNG ENTITIES’ ASSENTED-TO
                                                MOTION TO SUPPLEMENT THE PROTECTIVE ORDER
 1 B.       Designation of Protected Material

 2          4.     Any SAMSUNG MATERIAL may be designated CONFIDENTIAL in accordance

 3 with the terms of the Protective Order, including Section 5.4.

 4          5.     Notwithstanding the provisions of Section 5 of the Protective Order, Samsung Non-

 5 Party Entities shall designate its HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 6 Information or Items as “SAMSUNG HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’

 7 EYES ONLY.” In addition, any Information or Items designated by Samsung Non-Party Entities

 8 as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY in this case shall be deemed

 9 designated as “SAMSUNG HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

10 ONLY” following entry of this Order. Otherwise, all provisions governing the manner and timing

11 of the designation of HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information or

12 Items apply to the designation of SAMSUNG HIGHLY CONFIDENTIAL – OUTSIDE

13 ATTORNEYS’ EYES ONLY Information or Items.

14 C.       Access to and Use of Samsung Protected Material

15          6.     Except as modified herein, SAMSUNG MATERIAL designated CONFIDENTIAL

16 pursuant to the Protective Order shall be treated in accordance with the provisions of the

17 Protective Order that govern the treatment of CONFIDENTIAL Information or Items, including,

18 without limitation, Section 7.

19          7.     Unless otherwise ordered by the Court or permitted in writing by the Samsung

20 Non-Party Entities, SAMSUNG HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

21 ONLY Information or Items shall not be disclosed, directly or indirectly, to anyone except the

22 following:

23                 (a)     persons who appear on the face of the Protected Material as an author,

24 addressee, or recipient, or who are the custodians of the Protected Material;

25                 (b)     Outside Counsel of Record for a Party in this Action, as well as employees

26 of said Outside Counsel of record (1) who do not provide commercial advice (as opposed to legal
27 advice) to said Party and (2) to whom it is reasonably necessary to disclose the information for this

28 litigation;
                                                 -2-                Case No. 18cv463-BEN (MSB)
                                     ORDER GRANTING NON-PARTY SAMSUNG ENTITIES’ ASSENTED-TO
                                                 MOTION TO SUPPLEMENT THE PROTECTIVE ORDER
 1                  (c)    The Court and its personnel;

 2                  (d)    court reporters and their staff, trial consultants, and Professional Vendors to

 3 whom disclosure is reasonably necessary for this litigation and who have signed the

 4 “Acknowledgement and Agreement to Be Bound” attached as Exhibit A to the Protective Order;

 5                  (e)    Experts (as defined in the Protective Order), subject to the provisions and

 6 limitations set forth in Section D below;

 7                  (f)    witnesses as permitted in Paragraph 14 of this Order; and

 8          8.      Each person to whom SAMSUNG PROTECTED MATERIAL may be disclosed,

 9 and who is required to sign the “Acknowledgement and Agreement to Be Bound” attached as

10 Exhibit A to the Protective Order, shall do so prior to the time such SAMSUNG PROTECTED

11 MATERIAL is disclosed to him or her. Counsel for a Party who makes such a disclosure shall

12 provide the recipient a copy of this Order as well as the Protective Order. Counsel for a Party who

13 makes any disclosure of Protected Material shall retain each original executed acknowledgment

14 and, upon written request, shall provide copies to outside counsel for all other Parties at the

15 termination of this Action.

16 D.       Access by Experts

17          9.      Unless otherwise ordered by the Court or agreed to in writing by the Samsung Non-

18 Party Entities, a Receiving Party that seeks to disclose to an Expert (as defined in the Protective

19 Order) any information or item that has been designated SAMSUNG HIGHLY CONFIDENTIAL

20 – OUTSIDE ATTORNEYS’ EYES ONLY first must make a written request by email to outside

21 counsel for Samsung Non-Party Entities that (1) identifies the general categories of SAMSUNG

22 HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY information that the

23 Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name of the

24 Expert and the city or state of his or her primary residence, (3) attaches a copy of the Expert’s

25 current resume, (4) identifies the Expert’s current employer(s), (5) identifies each person or entity

26 from whom the Expert has received compensation or funding for work in his or her areas of
27 expertise or to whom the Expert has provided professional services, including in connection with a

28
                                                 -3-                Case No. 18cv463-BEN (MSB)
                                     ORDER GRANTING NON-PARTY SAMSUNG ENTITIES’ ASSENTED-TO
                                                 MOTION TO SUPPLEMENT THE PROTECTIVE ORDER
 1 litigation, at any time during the preceding five years,1 and (6) identifies (by name and number of

 2 the case, filing date, and location of the court) any litigation in connection with which the Expert

 3 has offered expert testimony, including through declaration, report, or testimony at a deposition or

 4 trial, during the preceding five years.2

 5              10.       A Receiving Party that makes a request and provides the information specified in

 6 the preceding paragraph may disclose the subject Protected Material to the identified Expert

 7 unless, within five business days of delivering the request, the Receiving Party receives a written

 8 objection from Samsung Non-Party Entities. Any such objection must set forth in detail the

 9 grounds on which it is based.

10              11.       A Receiving Party that receives a timely written objection from Samsung Non-

11 Party Entities must meet and confer with Samsung (through direct voice-to-voice dialogue) to try

12 to resolve the matter by agreement within seven days of the written objection. If no agreement is

13 reached, the Party seeking to make the disclosure and Samsung Non-Party Entities may file a joint

14 discovery letter brief with the assigned magistrate judge requesting that the Court resolve the

15 matter. Any such joint letter brief must describe the circumstances with specificity, set forth in

16 detail the reasons why the disclosure to the Expert is reasonably necessary, assess the risk of harm

17 that the disclosure would entail, and suggest any additional means that could be used to reduce

18 that risk. In addition, any such joint letter must describe the parties’ efforts to resolve the matter

19 by agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth

20 the reasons advanced by Samsung Non-Party Entities for its refusal to approve the disclosure. If

21 no agreement is reached, no SAMSUNG HIGHLY CONFIDENTIAL – OUTSIDE

22 ATTORNEYS’ EYES ONLY Information or Items shall be disclosed to the Expert unless or until

23 the Court grants the Receiving Party permission to do so.

24

25
     1
         If the Expert believes any of this information is subject to a confidentiality obligation to a third party, then the Expert
26 should provide whatever information the Expert believes can be disclosed without violating any confidentiality
     agreements, and the Receiving Party seeking to disclose to the Expert shall be available to meet and confer with
27 Samsung Non-Party Entities regarding any such engagement.

28
     2
      Samsung Non-Party Entities will keep the Receiving Party’s written request, and all information disclosed therein,
     confidential and will not disclose that information to anyone outside of Samsung, including any other Party.
                                                                -4-                         Case No. 18cv463-BEN (MSB)
                                              ORDER GRANTING NON-PARTY SAMSUNG ENTITIES’ ASSENTED-TO
                                                                MOTION TO SUPPLEMENT THE PROTECTIVE ORDER
 1              12.     In any such proceeding, Samsung Non-Party Entities shall bear the burden of

 2 proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

 3 outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

 4 E.           Use of Protected Material

 5              13.     Use of Designated Material at Depositions and During Trial Testimony. Except as

 6 may be otherwise ordered by the Court, any person may be examined as a witness at depositions,

 7 hearings, and trial and may testify concerning SAMSUNG HIGHLY CONFIDENTIAL –

 8 OUTSIDE ATTORNEYS’ EYES ONLY Information or Items of which such person has prior

 9 knowledge. Without in any way limiting the generality of the foregoing:

10                      (a)      A present director, officer, agent, employee and/or designated Rule 30(b)(6)

11 witness of Samsung Non-Party Entities 3 may be examined and may testify concerning

12 SAMSUNG HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY Information

13 or Items;

14                      (b)      A former director, officer, agent and/or employee of Samsung Non-Party

15 Entities may be interviewed, examined, and may testify concerning SAMSUNG HIGHLY

16 CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY Information or Items of which he or

17 she has prior knowledge, including any material that refers to matters of which the witness has

18 personal knowledge, that has been produced by a Party or Samsung, and that pertains to the period

19 or periods of his or her prior employment with Samsung Non-Party Entities;

20                      (c)      Any other witness may be examined at deposition or otherwise testify

21 concerning any document containing SAMSUNG HIGHLY CONFIDENTIAL – OUTSIDE

22 ATTORNEYS’ EYES ONLY Information or Items that appears on its face or from other

23 documents or testimony to have been received from or communicated to that witness as a result of

24 any contact or relationship with Samsung Non-Party Entities, or a representative of Samsung; and

25                      (d)      At deposition, any person other than the witness, his or her attorney(s), and

26 any person qualified to receive SAMSUNG HIGHLY CONFIDENTIAL – OUTSIDE
27

28   3
         Nothing in this Order addresses whether or not any such persons are the proper subjects of any subpoena.
                                                                -5-                           Case No. 18cv463-BEN (MSB)
                                             ORDER GRANTING NON-PARTY SAMSUNG ENTITIES’ ASSENTED-TO
                                                                MOTION TO SUPPLEMENT THE PROTECTIVE ORDER
 1 ATTORNEYS’ EYES ONLY Information or Items under this Order shall be excluded from the

 2 portion of the examination concerning such information, unless Samsung Non-Party Entities

 3 consent to persons other than qualified recipients being present at the examination. If the witness

 4 is represented by an attorney who is not qualified under this Order to receive such information,

 5 then prior to the examination, the attorney shall be requested to provide an “Acknowledgement

 6 and Agreement to Be Bound” attached as Exhibit A to the Protective Order, and to confirm that he

 7 or she will comply with the terms of this Order and maintain the confidentiality of SAMSUNG

 8 HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY Information or Items

 9 disclosed during the course of the examination. In the event that such attorney declines to sign the

10 “Acknowledgement and Agreement to Be Bound” prior to the examination, Samsung Non-Party

11 Entities may seek a protective order from the Court, in a motion to which the Parties will not

12 object, prohibiting such attorney from disclosing SAMSUNG HIGHLY CONFIDENTIAL –

13 OUTSIDE ATTORNEYS’ EYES ONLY Information or Items.

14          14.     Use of Designated Material at Trial or Hearings. SAMSUNG HIGHLY

15 CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY Information or Items may not be

16 disclosed, directly or indirectly, in an open hearing without prior written consent from Samsung

17 Non-Party Entities. If the disclosing party wishes to obtain that consent from Samsung Non-Party

18 Entities, it must notify Samsung’s outside counsel of its intent to disclose such material at least

19 seventy-two (72) hours in advance of such disclosure, and describe the materials to be disclosed

20 with reasonable particularity. Otherwise, the disclosing party must first request that the courtroom

21 be sealed, and that only those authorized to review SAMSUNG HIGHLY CONFIDENTIAL –

22 OUTSIDE ATTORNEYS’ EYES ONLY Information or Items remain during the presentation of

23 such material.

24          15.     Inadvertent Production of Privileged or Otherwise Protected Material. Upon a

25 request from any Samsung Non-Party Entity who has inadvertently produced Samsung Discovery

26 Material that it believes is privileged and/or protected, each Receiving Party shall immediately
27 return such Protected Material or Discovery Material and all copies to Samsung, or destroy such

28 Samsung Discovery Material and certify that destruction to Samsung. Nothing herein shall
                                                 -6-                Case No. 18cv463-BEN (MSB)
                                     ORDER GRANTING NON-PARTY SAMSUNG ENTITIES’ ASSENTED-TO
                                                 MOTION TO SUPPLEMENT THE PROTECTIVE ORDER
 1 prevent the Receiving Party from preparing a record for its own use containing the date, author,

 2 addresses, and topic of the inadvertently produced Samsung Discovery Material and such other

 3 information as is reasonably necessary to identify the Discovery Material and describe its nature to

 4 the Court in any motion to compel production of the Discovery Material. Each Samsung Non-

 5 Party Entity agrees that in the event that the Court issues an order compelling production of the

 6 Protected Material or Discovery Material that the Samsung Non-Party Entity claimed as privileged

 7 or protected, the Samsung Non-Party Entity will reproduce the Discovery Material within two (2)

 8 business days of the Court’s order.

 9          16.     Filing of Designated Material. The provisions of Section 2.j of the Electronic Case

10 Filing Administrative Policies and Procedures Manual for the United States District Court for the

11 Southern District of California and Civil Local Rule 79.2 shall govern the lodging and filing of

12 any SAMSUNG PROTECTED MATERIAL, including, without limitation, the process by which

13 the Samsung Non-Party Entities must establish that such material is sealable. The Parties shall

14 give prompt notice to the Samsung Non-Party Entities of any Samsung Protected Material that a

15 Party has lodged provisionally under seal pursuant to the terms of the Protective Order. Unless

16 otherwise ordered by the Court, Samsung Non-Party Entities shall have 7 days from the date of

17 such notice to file with the Court and serve a declaration establishing that any such material is

18 sealable, and must lodge and serve a narrowly tailored proposed sealing order, or must withdraw

19 the designation of confidentiality.

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /
                                                 -7-                Case No. 18cv463-BEN (MSB)
                                     ORDER GRANTING NON-PARTY SAMSUNG ENTITIES’ ASSENTED-TO
                                                 MOTION TO SUPPLEMENT THE PROTECTIVE ORDER
 1          17.    This Supplemental Protective Order incorporates by reference all provisions of the

 2 Protective Order entered by this Court in this Action to the extent not expressly referenced herein,

 3 except where there is a conflict between the terms of this Supplemental Protective Order and such

 4 protective Order, in which case this Supplemental Protective Order shall govern.

 5          IT IS SO ORDERED.

 6 Dated: October 18, 2019

 7

 8

 9
                                                       HONORABLE MICHAEL S. BERG
10
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                -8-                Case No. 18cv463-BEN (MSB)
                                    ORDER GRANTING NON-PARTY SAMSUNG ENTITIES’ ASSENTED-TO
                                                MOTION TO SUPPLEMENT THE PROTECTIVE ORDER
